Exhibit 10.1

EXECUTION COPY

SENIOR SECURED PROMISSORY NOTE

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED BY THE HOLDER FOR ITS
OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION OF
SUCH SECURITIES. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH
SUCH STATE SECURITIES LAWS, IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES
ACT, OR AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT REQUIRED.

 

$12,500,000 (the “Principal Amount”)   June 1, 2007   Wallingford, Connecticut

FOR VALUE RECEIVED, DISTRIBUTED ENERGY SYSTEMS CORP., a corporation incorporated
under the Laws of the State of Delaware (the “Company”), promises to pay to the
order of Perseus Partners VII, L.P., or its registered assigns (the “Holder”),
the Principal Amount, or such lesser amount as shall then equal the outstanding
Principal Amount, together with interest thereon at a rate equal to 12.5% per
annum, and computed on the basis of a year consisting of 365 days in accordance
with the terms set forth in Section 2 of this senior secured promissory note
(this “Note”).

This Note is issued pursuant to the Securities Purchase Agreement (the “Purchase
Agreement”) dated as of May 10, 2007 by and between Perseus Partners VII, L.P.
and the Company.

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

1. Definitions. Capitalized terms defined in the Purchase Agreement and used
herein without definition have the same meaning herein as in the Purchase
Agreement. In addition, as used in this Note, the following capitalized terms
have the following meanings.

(a) “Additional Secured Note” shall have the meaning set forth in Section 2(a).

(b) “Change of Control” means any of the following:

(i) any merger, consolidation, reorganization, recapitalization, or other
business combination involving the Company or any Material Subsidiary, in which
the shareholders of the Company immediately prior thereto do not own, directly
or indirectly, outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such merger,
consolidation, reorganization, recapitalization or other business combination;

 

- 1 -



--------------------------------------------------------------------------------

(ii) the sale of all, or substantially all, of the assets of the Company or any
Material Subsidiary to a third party not wholly owned, directly or indirectly,
by the Company;

(iii) the sale of voting securities of the Company in a transaction or a series
of related transactions to any Person (or group of Persons acting in concert),
other than any Affiliates of the Holder or any Person who is or has been a
Holder, that results in such Person (or group of Persons) (together with their
Affiliates) owning more than 50% of the outstanding voting securities of the
Company or any Material Subsidiary; or

(iv) the termination or removal of either Ambrose L. Schwallie from his position
as Chief Executive Officer or Peter Tallian from his position as Chief Financial
Officer with the Company without cause, unless approved by holders of a majority
of the outstanding principal amount of the Senior Secured Note(s). For purposes
of clause 1(b)(iv), “cause” shall mean any (i) willful failure, which failure is
not cured within 30 days of written notice to Ambrose L. Schwallie or Peter
Tallian, as applicable, to perform his material responsibilities to the Company
or (ii) willful misconduct which materially and adversely affects the business
reputation of the Company.

(c) “Closing Price” means the closing price of the Common Shares as reported on
the Nasdaq Global Market.

(d) “Common Shares” means shares of the common stock, par value $0.01 per share,
of the Company.

(e) “Date of Issuance” means the date of issuance of this Note by the Company
under the Purchase Agreement.

(f) “Default Interest Rate” means the lesser of 20% or the maximum rate allowed
by applicable Law.

(g) “Lien” means any lien, security interest, mortgage, pledge, charge, license,
adverse claim, reversion or encumbrance of any kind, and includes conditional
sales contracts, title retention agreements and capital leases.

(h) “Maturity Date” means March 1, 2008.

(i) “Normal Course Liens” means:

(i) any builder’s, mechanic’s, materialman’s, worker’s, repairman’s or other
similar statutory Lien incurred in the ordinary course of business, that has not
at the time been filed pursuant to applicable Laws and any such Lien that,
although filed, relates solely to an obligation not overdue or, if overdue, is
being contested in good faith or is bonded or in respect of which the
appropriate amount has been withheld in accordance with applicable Laws;

(ii) any right reserved to, or vested in, any applicable Governmental Entity by
the terms of any applicable Laws, any applicable authorization by a Governmental

 

- 2 -



--------------------------------------------------------------------------------

Entity, or any property interest, easement, right-of-way or servitude issued or
granted by applicable Laws or by any applicable authorization by a Governmental
Entity, to terminate any such authorization, easement, right-of-way or servitude
or to purchase, expropriate, appropriate or recapture or designate a purchaser
of any property;

(iii) any Lien for Taxes, assessment, water or sewer, or other rents or charges
not at the time overdue or, if overdue, being contested in good faith;

(iv) any Lien arising in connection with workers’ compensation, unemployment or
employment insurance or other social benefits required by applicable Laws not at
the time overdue or, if overdue, being contested in good faith;

(v) Liens, deposits or pledges to secure statutory obligations or performance of
bids, tenders, contracts (other than for the repayment of money) or leases, in
an aggregate amount not to exceed $50,000;

(vi) involuntary Liens (including the Lien of an attachment, judgment or
execution) in an aggregate amount not to exceed $10,000 and not at the time
overdue or, if overdue, contested in good faith;

(vii) Purchase Money Liens;

(viii) Liens granted or created by the Transaction Documents; and

(ix) any other Liens consented to by the Holder or approved pursuant to
Section 6(b);

provided that in each case where it is in good faith contesting any obligations,
Taxes or assessments as contemplated herein, (A) it shall have established to
the satisfaction of the Holder (acting reasonably) a reserve in accordance with
GAAP unless there is a reasonable likelihood that the amount will be required to
be paid, in which case it shall establish sufficient reserve for or deposit with
a court of competent jurisdiction or the assessing authority, or to such other
Person as is acceptable to the Holder, acting reasonably, sufficient funds or a
surety bond, for the total amount claimed to be secured by such Liens, where the
application of such reserve, funds or bond would result in their discharge, and
(B) such Lien shall only be a Permitted Lien for so long as such contestation
effectively postpones or stays the enforcement of the rights of the holder
thereof.

(j) “Obligations” means the principal, interest and other amounts payable under
this Note.

(k) “Permitted Indebtedness” means (i) the amount permitted by (A) the Permitted
Existing Secured Indebtedness and (ii) indebtedness permitted to be incurred
under the terms of the Purchase Agreement.

(l) “Permitted Liens” means Liens granted pursuant to the Permitted Existing
Secured Indebtedness or a Normal Course Lien.

 

- 3 -



--------------------------------------------------------------------------------

(m) “Purchase Money Lien” means a Lien incurred in the ordinary course of
business only to secure the purchase price of an asset, or to secure debt used
only to finance or refinance the purchase of an asset, in the aggregate amount
not to exceed $50,000.

(n) “Secured Note” means this Note, any Additional Secured Notes issued or any
notes issued in replacement of the foregoing.

(o) “Trading Day” means any day on which Nasdaq is open for trading.

(p) “Transaction Documents” shall mean each of the Promissory Notes, the
Purchase Agreement, the Warrants, the Security and Pledge Agreement, the
Subsidiary Security and Pledge Agreements, the Guaranties, the Registration
Rights Agreement, the Intercreditor Agreement, the Management Rights Letter and
any other instrument or agreement at any time delivered in connection with the
foregoing to secure the Obligations.

(q) “Warrants” shall mean warrants to purchase Common Shares issued pursuant to
the Purchase Agreement.

2. Interest.

(a) All unpaid principal, together with any accrued but unpaid interest and
other amounts payable under this Note, shall be due and payable on (i) the
Maturity Date, or (ii) when such amounts are declared due and payable by the
Holder or made automatically due and payable upon or after (A) the occurrence of
an Event of Default (as defined below), (B) the liquidation or dissolution of
the Company, or (C) any Change of Control. Interest on this Note shall be
payable (and if not paid when due, shall be compounded) quarterly in arrears on
each September 1, December 1, March 1 and June 1 after the date of issuance of
this Note and shall be payable at the option of the Company either (i) in lawful
money of the United States of America, or (ii) or by the issuance of an
additional senior secured promissory note identical in all respects to this Note
except that it shall have a principal amount equal to such interest payment and
a different date of issuance (each, an “Additional Secured Note”).

(b) If the Company elects to pay interest by issuing an Additional Secured Note,
it shall give notice to the Holder on the day such payment is due and deliver
such Additional Secured Note to the Holder within five Business Days.

(c) Interest shall be calculated based on the weighted average principal
outstanding for such period. The first payment of interest shall be on
September 1, 2007 and shall be calculated from the Date of Issuance to
August 31, 2007.

3. Secured Obligations; Collateral. In order to secure the Company’s payment and
performance of the Obligations and to secure the Company’s prompt, full and
faithful performance and observance of all of the provisions under this Note and
the other Transaction Documents, the Company has delivered to the Holder, the
Security and Pledge Agreement, pursuant to which the Company has granted to the
Holder as security and collateral for the payment and performance of the
Obligations, a security interest in all of the property and assets of the
Company, whether now existing or hereafter arising, and all as more specifically
described, and on the terms and conditions set forth in, the Security and Pledge
Agreement. The

 

- 4 -



--------------------------------------------------------------------------------

Company’s Material Subsidiaries have also entered into and delivered to the
Holder, as further protection, the Guaranties and the Subsidiary Security and
Pledge Agreements. The security interest granted by the Company under the
Security and Pledge Agreement, and by the Company’s Material Subsidiaries under
the Subsidiary Security and Pledge Agreement, securing the indebtedness
evidenced by this Note, including all Obligations, is senior to all other liens,
security interests or encumbrances securing any other indebtedness of each of
the Company and its Material Subsidiaries other than the Permitted Existing
Secured Indebtedness (pursuant to the Intercreditor Agreement).

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) Failure to Pay. The Company shall fail to pay when due any principal payment
on this Note, or any interest or other payment required under the terms of this
Note, and such failure continues for three Business Days thereafter;

(b) Breaches of Representations and Warranties. Any representation or warranty
made by the Company in this Note or in any of the other Transaction Documents
shall not have been true in any material respect when made; provided, that if
the facts or events making such representation or warranty untrue are capable of
correction or cure, then the Company shall have ten Business Days after notice
of the breach is delivered to the Company to correct or cure such breach;

(c) Breaches of Other Covenants. The Company shall fail to observe or to perform
any other covenant, obligation, condition or agreement in any material respect
contained in this Note or the other Transaction Documents, other than those
specified in Section 4(a) of this Note, and such failure continues for ten
Business Days after notice of the breach is delivered to the Company;

(d) Cross-Default. (i) The Company shall default under (A) any Secured Note, or
(B) its payment obligations pursuant to any Transaction Document, and such
failure continues for five Business Days thereafter, or (ii) the Company or any
of its Subsidiaries shall default under any other agreement, bond, debenture,
note or other evidence of indebtedness for money borrowed, under any guaranty or
under any mortgage, or indenture pursuant to which there shall be issued or by
which there shall be secured or evidenced any indebtedness for money borrowed by
the Company or any of its Subsidiaries, whether such indebtedness now exists or
shall hereafter be created, including but not limited to, default under the
Permitted Existing Secured Indebtedness, which default (other than a default
under a Secured Note) pursuant to clause (ii) shall have resulted in
indebtedness of at least $250,000 being due and payable prior to the date on
which it would otherwise become due and payable;

(e) Undischarged Judgment. One or more judgments for the payment of money in an
amount in excess of $250,000 in the aggregate shall be rendered against the
Company or any of its Material Subsidiaries (or any combination thereof) and
shall remain undischarged for a period of ten consecutive Business Days during
which execution shall not be effectively stayed, or any action is legally taken
by a judgment creditor to levy upon any such judgment;

 

- 5 -



--------------------------------------------------------------------------------

(f) Voluntary Bankruptcy or Insolvency Proceedings. The Company (or any
Subsidiary thereof) shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part, (v) become insolvent (as such term may be defined or interpreted
under any applicable statute), (vi) commence a voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other Proceeding commenced against it or (vii) take any action for the purpose
of effecting any of the foregoing;

(g) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company (or
any Subsidiary thereof) or of all or a substantial part of the property thereof,
or an involuntary case or other Proceeding seeking liquidation, reorganization
or other relief with respect to the Company (or any Subsidiary thereof) or the
debts thereof under any bankruptcy, insolvency or other similar Law now or
hereafter in effect shall be commenced and an order for relief entered, or such
case or Proceeding shall not be dismissed or discharged within 30 days of
commencement;

(h) Board Observer; Protective Provisions. Any of the following conditions
exist: (i) the Company shall have failed to allow the Perseus Observer to attend
and observe any meeting of the Board, pursuant to and subject to the limitations
set forth in Section 5.6(a) of the Purchase Agreement or (ii) the Company
breaches any of its obligations under Section 5.6 or 5.14 of the Purchase
Agreement; and, in the case of any such breach described in this clause
(ii) that is reasonably susceptible to cure, such breach continues uncured for
ten Business Days after notice of such breach is delivered to such Company; or

(i) Stockholder Approval. The Board shall fail to recommend to the Company’s
stockholders that they grant the Stockholder Approval (or shall revoke or
rescind its recommendation), the Board shall otherwise advise the Company’s
stockholders not to grant the Stockholder Approval or the Company shall fail to
include the Board’s recommendation in its proxy solicitation materials delivered
to the Company’s stockholders.

5. Rights of Holder upon Default.

(a) Upon the occurrence or existence of any Event of Default (other than an
Event of Default referred to in Section 4(f) or 4(g) of this Note) and at any
time thereafter during the continuance of such Event of Default, holders of a
majority of the outstanding principal amount of the Senior Secured Note(s) may
declare all outstanding Obligations payable by the Company under this Note to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
in this Note or in the other Transaction Documents to the contrary
notwithstanding. Upon the occurrence or existence of any Event of Default
described in Sections 4(f) or 4(g) of this Note, immediately and without notice,
all outstanding Obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived,

 

- 6 -



--------------------------------------------------------------------------------

anything contained in this Note or in the other Transaction Documents to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right, power or remedy granted to it by the Transaction Documents or
otherwise permitted to it by Law, either by suit in equity or by action at Law,
or both.

(b) Notwithstanding anything to the contrary contained in this Note, in addition
to the rights of the Holder specified in subsection (a) of this Section 5, on
the date an Event of Default under this Note occurs, the interest rate on this
Note shall increase, from that date forward, to the Default Interest Rate, which
interest shall be compounded quarterly and payable solely in lawful money of the
United States of America.

6. Covenants.

(a) Affirmative Covenants. The Company covenants that, so long as any
Obligations remain outstanding, the Company shall:

(i) Security and Pledge Agreement. Grant to the Holder, and maintain for the
benefit of the Holder, a lien on and security interest in all of its assets and
properties, whether now or hereafter existing, owned or acquired, which the
Company shall perfect by filing UCC-1 financing statements in the appropriate
jurisdictions and taking other actions to perfect the security interest as the
Holder may reasonably request, all in accordance with the terms of the Security
and Pledge Agreement, and cause its Material Subsidiaries to do the same.

(ii) Preservation of Corporate Existence. Preserve and maintain its and its
Material Subsidiaries’ corporate existence, rights, franchises and privileges in
the jurisdiction of its incorporation, and qualify and remain qualified as a
foreign corporation in each jurisdiction in which such qualification is
required, unless the failure to so preserve, maintain or qualify does not and
will not have a Material Adverse Effect, and preserve and maintain all of its
Proprietary Assets that are material to it and its Subsidiaries’ business.

(iii) Compliance with Laws. Comply with all applicable Laws of any Governmental
Entity, except non-compliance being contested in good faith through appropriate
Proceedings so long as the Company shall have set up and funded sufficient
reserves, if any, required under GAAP with respect to such items.

(iv) Performance Under the Note. Pay, observe or perform any other covenant,
obligation, condition or agreement contained in this Note.

(v) Payment Defaults on Other Indebtedness. If the Company defaults on a payment
required under any indebtedness (other than any indebtedness owed to the Holder)
and, pursuant to a binding agreement, the Company is or would be precluded from
making a payment in cash to the Holder during the continuance of such default (a
“Payment Default”), or the Company believes that a Payment Default may occur,
(A) consult with the Holder prior to the occurrence of such Payment Default and
(B) during the continuance of such Payment Default pay interest on this Note
only in the form of Additional Secured Notes.

 

- 7 -



--------------------------------------------------------------------------------

(b) Negative Covenants. The Company covenants that so long as any Obligations
remain outstanding, neither the Company nor any Subsidiary shall directly or
indirectly take any of the following actions without the prior written consent
of the Holder:

(i) Create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, or suffer to exist any indebtedness for borrowed money, except
Indebtedness incurred pursuant to the Transaction Documents or Permitted
Indebtedness;

(ii) Create, incur, assume or suffer to exist any Lien of any kind on any of its
assets, except for Liens created in connection with the Transaction Documents or
Permitted Liens;

(iii) Enter into any transaction, or a series of related transactions, which
would result in a Change of Control;

(iv) Amend the Permitted Existing Secured Indebtedness, except as otherwise
permitted pursuant to the terms of this Note; or

(v) Alter the Business Plan in a manner that is material and adverse to the
Company.

7. Prepayment. The Company shall have no right to prepay this Note or any
interest or fees accruing or incurred with respect to this Note, without the
prior written consent of the Holder.

8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of both the Company and the holders of a
majority of the outstanding principal amount of the Senior Secured Note(s).
Additionally, the holders of a majority of the outstanding principal amount of
the Secured Note(s) shall be deemed to have waived any breach of any covenant
set forth in Section 6(b) hereof in the event that each Perseus Director votes
in favor of the action that causes such breach, provided that all material terms
related to the cause thereof were disclosed to such Board members.

9. Transfer of this Note or Payment Hereunder. This Note may not be transferred
in violation of any restrictive legend set forth hereon. Each new Note issued
upon transfer of this Note shall bear a legend as to the applicable restrictions
on transferability in order to ensure compliance with the Securities Act, unless
in the opinion of counsel for the Company such legend is not required in order
to ensure compliance with the Securities Act. The Company may issue stop
transfer instructions to its transfer agent in connection with such
restrictions. Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company. Prior to presentation of this Note for registration of transfer,
the Company shall treat the registered holder hereof as the owner and holder of
this Note for the purpose of receiving all payments of principal and interest
hereon and for all other purposes whatsoever, whether or not this Note shall be
overdue and the Company shall not be affected by notice to the contrary.

10. Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, as a
whole or in part, by the

 

- 8 -



--------------------------------------------------------------------------------

Company without the prior written consent of the Holder. The Holder may assign
the rights, interests or obligations under this Note, as a whole or in part, at
any time, subject to compliance with Section 9 of this Note, upon written notice
to the Company of such assignment. Notwithstanding the foregoing, until the
Company receives notice in accordance with this Section 10, the Company shall
treat the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest on this Note and for
all other purposes whatsoever, whether or not this Note shall be overdue.

11. Treatment of Note. To the extent permitted by GAAP, the Company will treat,
account and report the Note as debt and not equity for accounting purposes and
with respect to any returns filed with federal, state or local tax authorities.

12. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier, personal delivery or facsimile transmission
at the respective addresses or facsimile number of the parties as set forth in
or otherwise designated by either party pursuant to the Purchase Agreement or on
the register maintained by the Company. Any party hereto may by notice so given
change its address or facsimile number for future notice hereunder. Notice shall
conclusively be deemed to have been given when received if received prior to
4:00 p.m. (local time) otherwise it shall be deemed to have been received the
following Business Day.

13. Interaction with other Secured Notes. The Company and the Holder agree that
all Secured Notes shall rank pari passu notwithstanding date of issue.

14. Expenses; Waivers. If action is instituted to collect this Note, the Company
shall pay all costs and expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred in connection with such action. The Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

15. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 9 and 10 of this Note, the rights and obligations of the Company and
the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

16. Governing Law; Jury Waiver. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the Laws of the State of New York, without regard to conflict of laws provisions
of the State of New York or of any other state. IN THE EVENT OF ANY DISPUTE
AMONG OR BETWEEN ANY OF THE PARTIES TO THIS NOTE ARISING OUT OF THE TERMS OF
THIS NOTE, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR RESOLUTION OF
SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION OR SEEK TO
TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER JURISDICTION. THE
COMPANY AND THE HOLDER AGREE TO

 

- 9 -



--------------------------------------------------------------------------------

ACCEPT SERVICE OF PROCESS PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 14.
THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS NOTE.

[signatures appear on following page]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Ambrose L. Schwallie

Name:   Ambrose L. Schwallie Title:   Chief Executive Officer

[Signature Page to Senior Secured Promissory Note]